                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: __________________
                                                                  DATE FILED: _3/27/2020____
              -against-
                                                                                20 Cr. 78-1 (AT)
NYSHIEM SPENCER,
                                                                                    ORDER
                               Defendant.
ANALISA TORRES, District Judge:

        The Court having been notified of the parties’ consent to an appearance by telephone and
the parties’ position that, pursuant to the U.S. Constitution and the Federal Rule of Criminal
Procedure, Defendant Spencer’s presence is not required at a substitution of counsel conference,
ECF No. 74, it is hereby ORDERED that a substitution of counsel hearing shall be held
telephonically on March 31, 2020, at 2:00 p.m. The Government need not appear.

      The call-in information is as follows: 888-398-2342 or 215-861-0674, access code:
5598827.

       SO ORDERED.

Dated: March 27, 2020
       New York, New York
